Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2019

                                      No. 04-18-00623-CR

                                       Matthew SERNA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-05-0186-CRA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        The reporter’s record was originally due on October 2, 2018. On January 3, 2019, court
reporter Leticia Escamilla filed a FOURTH notification of late reporter’s record. Ms. Escamilla
is ORDERED to file the reporter’s record with this court no later than February 1, 2019. See
TEX. R. APP. P. 40.2 (“the court of appeals must hear and determine a criminal appeal at the
earliest possible time”).
       Any requests for additional time to file the record will be disfavored and must be
accompanied by a signed, written status report. The report must comply with the following
requirements:

       •   describe the transcript by day with the date, description, page counts, and remarks for
           each day;
       •   list the page counts for the total number of pages, the number of pages edited,
           proofread, and formatted into the required electronic form (including bookmarks);
           and
       •   describe any problems the court reporter reasonably believes may delay the
           completion of the record beyond the requested date.
        In addition, if the record is not received by February 1, 2019, a show cause order may
issue directing Ms. Escamilla to appear on a day certain and show cause why she should not be
held in contempt for failing to file the record.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court